Title: To James Madison from George Davis (Abstract), 20 June 1805
From: Davis, George
To: Madison, James


20 June 1805, Tunis. No. 29. “I had this honor on the 29th. ultimo [not found], inclosing a <duplicate> of my correspondence with the Bey’s Minister, relative to th<os>e Vesells captured before Tripoli, & of which I now annex a triplicate Copy.
“By my letter of the 9th of May you are informed that the Bey, had made <overtures> to negotiate a peace with Tripoli, & that a Courier express, had been sent to know, whether the Bashaw would <accede> to the terms, as stated in that letter—Th<e> Courier arrived on the 17th. Inst., & with his answer to the Bey of Tunis, brought us the grateful intelligence of an hono<u>rable peace having been effected by the Consul General Lear—<This we> had <anticipa>ted, as the inevitable [ ... ] attendant on Mr. Eaton’s expedition, <meant> to have <threaten>ed no less than the total annihilation of the present Government, <&c> consequently must have <hasten>ed the Bashaw to <accept> of <those terms> which equally hono<u>r him, who [ ... ].
“The U.S. Frigate Essex, Captain Cox, anchored in the <Road> of the Goulletta, on the morning of the 17th., having on <board> the Rais <Effendi> of the Tunisian Co<rsair>—I have the honour to enclose you a Copy of Commodore <Rodgers’s> letter together with my answer.
“Immediately on my <arrival> from on board the Frigate, the Sapatapa was informed, of the Just and hono<u>rable manner in which our affairs had been <arranged> at Tripoli—he assured me ‘that altho’ he had not been gratified, by concluding the Peace, still he must consider himself as very accessory; for the manner in which his Master had wrote was sufficient to insure an immediate accommodation—he presumed that on this, as well as many former occasions, his friendly services would be rewarded by thanks alone; that even this would have been satisfactory, had proper attention been shewn to the Bey, whose forbearance, might not extend as far as we imagined—for injuries so great we should at least have offer’d an early apology; that if the usages of war, or Christian laws, subjected his Master to losses; it could not to insults; at least with impunity.’

“The Bey certainly considers, the want of a reply to his communications, as more than a neglect, & which will not tend to calm his angry passions arising from the detention of his Vessels—it is however of the first importance to condemn them; even if it Should be judged politic, or necessary to restore them afterwards—indeed we had better give twice their value as a present, than accede to his demand of restitution, on the principle of right or justice—for if this was granted, demands for Damages &c. &c. would unquestionably be presented, and probably to more than the value of the Vessels—abstracted from this he would certainly construe our wavering conduct into fear, & which would most probably hurry him, into those extremes we are desirous to avoid—a temperate but firm & unalterable conduct is to be observed, if we wish to make any Serious impressions on this Government.
“The termination of this affair depends wholly on contingent circumstances—whatever may be the issue, I trust, discretion & firmness will ensure me the approbation of the Honble. The Secretary of State.
“There is no difficulty in forcing His Excellcy. the Bey, to relinquish for the time being, his pretensions on the Government of the U.S. particularly when the Sword is held over his head; but let us obtain a security that his demands will not be renewed, when the Sword is sheathed, or withdrawn—this can only be effected, in a proper adjustment, of our Affairs here; and for which no period can be more propitious than the present.”
